UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5131



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEROME MAUREASE JONES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-cr-00066-D)


Submitted:   September 24, 2007           Decided:   October 9, 2007


Before MICHAEL and TRAXLER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Anne M. Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome Maurease Jones pled guilty to possession of a

firearm    by     a    convicted    felon     in    violation    of    18     U.S.C.A.

§§ 922(g)(1), 924 (West 2000 & Supp. 2007).                 He was determined to

be   an   armed       career    criminal     and    sentenced    to    230     months’

imprisonment.         His counsel filed a brief pursuant to Anders v.

California,       386    U.S.    738    (1967),      asserting    there       were    no

meritorious     issues     for     appeal,    but    raising     for    the    court’s

consideration whether Jones’ rights under the Fifth and Sixth

Amendments      were    violated       because     his   statutory     sentence      was

increased based on prior convictions not in the indictment or

proven beyond a reasonable doubt.             Jones was given the opportunity

to file a pro se supplemental brief, but declined.                    The Government

did not file a brief.           After reviewing the record, we affirm.

            Jones did not dispute the fact of his prior convictions,

and the fact of a prior conviction need not be proven beyond a

reasonable doubt.         Almendarez-Torres v. United States, 523 U.S.

224, 233-36, 243-44 (1998); United States v. Cheek, 415 F.3d 349,

351-54 (4th Cir.) (reaffirming continuing validity of Almendarez-

Torres after United States v. Booker, 543 U.S. 220 (2005)).                      Thus,

the district court was not required to make any factual findings

concerning Jones’ prior criminal record, but could rely on “the

conclusive significance” of his record, see Shepard v. United

States, 544 U.S. 13, 25 (2005), as set out in the presentence


                                         - 2 -
report.   See United States v. Thompson, 421 F.3d 278, 285 (4th Cir.

2005) (sentencing judge entitled to rely on undisputed information

in presentence report that “bears the earmarks of derivation from

Shepard-approved sources such as the indictments and state-court

judgments from [defendant’s] prior convictions”).     Therefore, we

find the district court did not violate Jones’ constitutional

rights when it considered his prior convictions in determining his

statutory sentence.

           In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.       We

therefore affirm Jones’ conviction and sentence.         This court

requires that counsel inform Jones, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Jones requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.     Counsel’s

motion must state that a copy thereof was served on Jones.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -